ORDER
PER CURIAM.
Ruth B. Eubanks and James M. Eu-banks (collectively referred to as Plaintiffs) appeal from the trial court’s grant of summary judgment in favor of Ida Bielde on Plaintiffs’ claim for personal injuries and premise liability. Plaintiffs contend the trial court erred in 1) determining Plain*806tiffs’ response to Ms. Bickle’s motion for summary judgment failed to conform with Rule 74.04(e)(2) and 2) granting Ms. Bick-le’s motion for summary judgment because she failed to negate genuine issues of material fact.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The judgment is affirmed in accordance with Rule 84.16(b).